Citation Nr: 9915916	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972.  He died in February 1996.  The appellant is the 
veteran's mother.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which denied service connection 
for the cause of the veteran's death.  In August 1996, the 
appellant submitted a notice of disagreement, and the RO 
promulgated a statement of the case on this issue in August 
1996.  In September 1996, the RO received a VA Form 9 
(substantive appeal) from the appellant, in which she wrote, 
"The reason we are appealing this case is because the issue 
is wrong I am not saying that my sons death was service 
connected."  She then indicated she was claiming accrued 
benefits.  A typewritten line beneath the appellant's 
handwritten statement indicates that the issue currently on 
appeal was service connection for the cause of the veteran's 
death.  The Board notes that the above statements are 
contradictory, but nonetheless accepts this VA Form 9 as a 
substantive appeal on the issue of service connection for the 
cause of the veteran's death.  A RO hearing was requested and 
scheduled, but the appellant subsequently withdrew her 
hearing request.
 
The issue of entitlement to accrued benefits will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1971 to May 
1972.  A review of his service medical records shows that he 
was treated for a psychiatric disorder.  Service medical 
records are negative for cancer.

In a July 1972 RO decision, service connection was 
established for schizophrenia, with a 10 percent rating.

In a September 1974 RO decision, a 50 percent rating was 
assigned for service-connected schizophrenia.

Post-service medical records dated from May 1974 to October 
1982 reflect episodic treatment for a psychiatric disorder 
and polysubstance abuse, and are negative for cancer.  A 
January 1976 VA discharge summary notes that the veteran was 
treated for schizophrenia, and indicates that a physical 
examination was normal.  A July 1982 discharge summary 
indicates that the veteran was treated for schizophrenia and 
intoxication; a physical examination was essentially 
unremarkable.

By a letter dated in July 1976, the RO advised the veteran 
that compensation payments were discontinued after he failed 
to report for periodic reexamination.

The veteran's death certificate shows that he died at 
Citizens General Hospital on February 27, 1996.  The 
immediate cause of death was listed as terminal lung cancer 
with brain metastasis.

In July 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She stated 
that he suffered a breakdown during service, and that he was 
treated by the VA for nerves and drinking problems.

In September 1996, the RO received a statement from the 
appellant, in which she wrote, "The reason we are appealing 
this case is because the issue is wrong I am not saying that 
my sons death was service connected."


II.  Analysis

The appellant claims service connection for the cause of the 
veteran's death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993). For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was schizophrenia.  
It is not contended, nor does the evidence reflect, that such 
condition caused the veteran's death.

The veteran's service medical records from his period of 
military service (1971-1972) are negative for the medical 
conditions involved in his death in 1996, and there are no 
post-service medical records reflecting treatment for such 
conditions.   His death certificate reveals that the 
immediate cause of death was terminal lung cancer with brain 
metastasis. 

No competent medical evidence has been submitted to show that 
the fatal lung cancer was shown in the first post-service 
year, or that it was linked to service or a service-connected 
disability, as required for a well-grounded claim for service 
connection for the cause of death.  Ruiz, supra; Johnson, 
supra.  In fact, the appellant has said that she is not 
asserting that the veteran's death was related to his 
military service.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

Regarding the appellant's claim for accrued benefits, it is 
noted that an appeal to the Board consists of a timely filed 
notice of disagreement to an adjudicative determination by 
the RO and, after a statement of the case is issued, a timely 
filed substantive appeal.  The claimant has one year from the 
date of notification of the decision to file a notice of 
disagreement to initiate the appeal process.  A statement of 
the case is then forwarded by the RO to the claimant.  In 
order to complete the appeal, the claimant must then file a 
substantive appeal with the RO within 60 days of the mailing 
date of the statement of the case, or within the remaining 
time, if any, of the one year period beginning on the date of 
notification of the decision, if such remaining time is 
greater than 60 days.  Moreover, if a supplemental statement 
of the case covers issues that were not included in the prior 
statement of the case, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.

Initially, the Board notes that it is questionable whether 
there has been an RO adjudicative decision on the issue of 
entitlement to accrued benefits.  The claims form filed by 
the appellant in July 1996 for Dependency and Indemnity 
Compensation (service connection for the cause of the 
veteran's death) notes that such also was a claim for accrued 
benefits.  In July 1996, the RO denied service connection for 
the cause of death but did not address accrued benefits.  In 
a September 1996 statement, the appellant indicated she was 
claiming accrued benefits.  Without an adverse RO decision on 
accrued benefits, followed by a notice of disagreement, the 
RO, in April 1997, promulgated a supplemental statement of 
the case on the issue of accrued benefits.  In May 1997, the 
appellant's representative at the RO submitted a VA Form 9 
which did not relate to the issue of accrued benefits, but 
instead referred to Dependency and Indemnity Compensation.  
In an April 1999 written statement, the appellant's 
representative at the Board indicated that the appellant 
wanted to continue an appeal on the issue of entitlement to 
accrued benefits.  

The Board finds that the RO should determine whether an 
adjudicative decision has been promulgated on the issue of 
entitlement to accrued benefits, and should determine whether 
this issue has been properly appealed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Absent a timely 
appeal, the Board has no jurisdiction to review the RO's 
denial of accrued benefits.  38 U.S.C.A. §§ 7104, 7105, 7108; 
Roy v. Brown, 5 Vet. App. 554 (1993).

Although the RO has addressed the merits of entitlement to 
accrued benefits (in a supplemental statement of the case), 
and certified this issue to the Board on such basis, the 
Board must first address the preliminary jurisdictional issue 
of timeliness of the appeal.  However, as a matter of due 
process, the veteran must first be given an opportunity to 
submit evidence and argument on the timeliness issue.  Marsh 
v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this claim is REMANDED to the RO for the 
following action:

The RO should determine whether an 
adjudicative RO decision has been 
promulgated on the issue of entitlement 
to accrued benefits.  

(a)  If the RO determines that such a 
decision has not been promulgated, such a 
decision should be issued, and the 
appellant and her representative should 
be provided with a summary of her 
appellate rights.  The claim should only 
be returned to the Board if a timely 
appeal is filed.

(b)  If the RO determines that such a 
decision has been promulgated, it should 
then give the appellant and her 
representative an opportunity to submit 
evidence and argument on the question of 
timeliness of the appeal on the issue of 
entitlement to accrued benefits.  
Thereafter, the RO should issue a 
supplemental statement of the case, which 
addresses the matter of timeliness of the 
appeal, and the veteran and her 
representative should be given an 
opportunity to respond.  Then the case 
should be returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

